     Case 2:21-cv-00550-GMN-VCF Document 3 Filed 04/27/21 Page 1 of 1



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                  ***

9     MOLI PASIA,                                        Case No. 2:21-cv-00550-GMN-VCF
10                                     Petitioner,                     ORDER
             v.
11
      ATTORNEY GENERAL OF THE U.S.,
12
                                    Respondent.
13

14          Moli Pasia has submitted a pro se petition for writ of habeas corpus under 28

15   U.S.C. § 2241 (ECF No. 1-1). However, petitioner has failed to submit an application to

16   proceed in forma pauperis or pay the filing fee. He will need to correct this omission

17   before the action can proceed further.

18          IT IS THEREFORE ORDERED that, within 45 days of the date of this order,

19   petitioner make the necessary arrangements to pay the $5.00 filing fee OR file an

20   application for leave to proceed in forma pauperis, accompanied by a signed financial

21   certificate and a statement of his inmate account.

22          IT IS FURTHER ORDERED that the Clerk send petitioner a blank application to

23   proceed in forma pauperis form for incarcerated litigants, with instructions.

24          IT IS FURTHER ORDERED that failure to comply with this order will result in the

25   dismissal of this action without prejudice.

26          DATED: 27 April 2021.
27
                                                          GLORIA M. NAVARRO
28                                                        UNITED STATES DISTRICT JUDGE
                                                     1
